IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


ALEXEY KHOLODKOV,

              Appellant,

 v.                                                Case No. 5D15-665

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 22, 2016

3.800 Appeal from the Circuit Court
for Marion County,
Hale R. Stancil, Judge.

Ronald E. Fox, Umatilla, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Ann M. Phillips, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

              AFFIRMED. See Slocum v. State, 95 So. 3d 911, 912 (Fla. 1st DCA

 2012).



PALMER, BERGER and WALLIS, JJ., concur.